Bboyles, C. J.
1. The single ground of the amendment to the motion for a new trial was based upon the alleged newly discovered testimony. However, the ground was not accompanied by an affidavit of the witness, and no reason was given for its non-production. The ground, therefore, was fatally defective. Berry v. State, 10 Ga. 511 (14) ; Suggs v. Anderson, 12 Ga. 461 (3), 464; White v. Wallen, 17 Ga. 106 (2); Burge v. State, 133 Ga. 431 (2) (66 S. E. 243).
2. The verdict whs amply authorized by the evidence.

Judgment affirmed.


Lulce and Bloodworih, JJ., eoneur.